Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190123757) in view of Russell (US 20130181295).

    PNG
    media_image1.png
    509
    649
    media_image1.png
    Greyscale

 	With respect to claim 1, Figure 4 of Chen (US 20190123757) discloses a switched capacitor circuit comprising: an amplifier (110) configured to generate a first output signal (output 110) in response to a first sampled input signal (signal at the input of 429); a second sampling circuit (445, 441, 447 and 443) coupled to the amplifier (110) and configured to generate an output signal in response to the first output signal (input to 449); a first current boost circuit (161-166 and 151-155) coupled to the amplifier and the second sampling circuit and configured to provide current to the second sampling circuit (via 151-155) when the first output signal is below a first threshold (Figure 2 and [0054]-[0058]),; and a second current boost circuit (141-146 and 131-135) coupled to the amplifier and the second sampling circuit and configured to receive current from the second sampling circuit (440) when the first output signal is above a second threshold (Figure 2 and [0054]-[0058]), but fails to disclose  the first current boost circuit includes a PMOS transistor  and the second current boost circuit includes an NMOS transistor.  
 	
It is noted that Chen’s switches 161-166 and 141-146 are single-pole double-throw switches

    PNG
    media_image2.png
    666
    577
    media_image2.png
    Greyscale

Russell (US 20130181295) teaches SPDT CMOS switches which are low in production cost and power consumption ([0003])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement generic SPDT switches of Chen for Russell’s SPDT CMOS switches for advantages taught by Russell of having low production in cost and power consumption.

 	With respect to claim 2, the combination above produces the switched capacitor circuit of claim 1 further comprising a first sampling circuit (425, 421, 427 and 423) coupled to the amplifier and configured to generate the first sampled input signal in response to an input signal (Vin_1).  
 	With respect to claim 3, the combination above produces the switched capacitor circuit of claim 2, wherein the first sampling circuit comprises: a first switch (425) configured to receive the input signal; and a first capacitor (421) whose top plate is coupled to the first switch and the amplifier and whose bottom plate is coupled to a ground terminal (Here, Vr2 predetermined voltage may be a fixed voltage ground).  
 	With respect to claim 4, the combination above produces the switched capacitor circuit of claim 3, wherein the second sampling circuit comprises: a second switch (445) configured to receive the first output signal (Vout); and TI-770132Application No. 16/575,874 Non-Final Amendment dated January 07, 2022 a load capacitor (441) whose top plate is coupled to the second switch and whose bottom plate is coupled to the ground terminal (Here, Vr2 predetermined voltage may be a fixed voltage ground).    
 	With respect to claim 12, the combination above produces a method comprising: generating a first output signal  (output 110) by an amplifier (110) in response to a first sampled input signal (signal at the input of 429); generating an output signal by a second sampling circuit (445, 441, 447 and 443)  in response to the first output signal ; providing current to the second sampling circuit by a first current boost circuit (161-166 and 151-155) when the first output signal is below a first threshold; and receiving current from the second sampling circuit in a second current boost circuit (141-146 and 131-135)  when the first output signal is above a second threshold but fails to disclose  the first current boost circuit includes a PMOS transistor  and , the second current boost circuit includes an NMOS transistor.


It is noted that Chen’s switches 161-166 and 141-146 are single-pole double-throw switches

Russell (US 20130181295) teaches SPDT CMOS switches which are low in production cost and power consumption ([0003])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement generic SPDT switches of Chen for Russell’s SPDT CMOS switches for advantages taught by Russell of having low production in cost and power consumption.
 	With respect to claim 13, the combination above produces the method of claim 12 further comprising generating the first sampled input signal by a first sampling circuit (425, 421, 427 and 423) in response to an input signal (Vin_1).  
 	With respect to claim 14, the combination above produces the method of claim 13, wherein generating the first sampled input signal (signal at the input of 429) further comprises: closing a first switch (425); and sampling the input signal (Vin_1) on a first capacitor (421).  

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Allowable Subject Matter
Claims 5-11 and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art fails to suggest or disclose the switched capacitor circuit of claim 4, wherein he first current boost circuit comprises: a PMOS transistor whose source terminal is coupled to a primary voltage source and whose drain terminal is coupled to the amplifier; a third switch coupled to a gate terminal of the PMOS transistor and configured to receive a primary bias voltage; and a primary capacitor coupled to the gate terminal of the PMOS transistor and the amplifier.
 	Here, the primary capacitor would not be coupled to the gate terminal of the PMOS transistor and the amplifier as such.	
	With respect to claim 15, the prior art of record fails to suggest the method of claim 12 further comprising: , wherein the first current boost circuit includes a PMOS transistor and a primary capacitor coupled to the PMOS transistor, and the second current boost circuit includes an NMOS transistor and a secondary capacitor coupled to the NMOS transistor, and the second sampling circuit includes a load capacitor.  

Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 21, the prior art of record fails to suggest or disclose a transceiver coupled to the processing unit and the memory module, the transceiver having a switched capacitor circuit as disclosed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F(8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F(8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DANIEL C PUENTES/Primary Examiner, Art Unit 2849